DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 11, and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claims 1, 11, and 16 have each been amended to recite "the pointed tip defined by two sharp edges that form a triangular region at a front end of the weed removal tool including a flat triangular surface extending and parallel to but not beyond the height along the longitudinal axis." A flat triangular surface (consistent with the meanings of "flat" and "surface") that extends to but not beyond the height along the longitudinal axis and that is parallel to the longitudinal axis is neither described nor shown in the original disclosure. Applicant points to paras. 0039, and 0044-0047 of the Specification and Figs. 1 and 5. (See Remarks of 9/16/2021, labeled p. 10.) However, support for such a surface is not found. Edges 110a and 110b form sides of a triangle that extends to but not beyond the height along the longitudinal axis and that is parallel to the longitudinal axis, but such edges do not constitute a flat surface. Additionally, the "two sharp edges" have already been set forth in the claim language, and therefore cannot also be part of a separate claimed element. Since the amended language was not set forth in the original disclosure, claims 1, 11, and 16 contain new matter and are rejected under 35 U.S.C. 112(a).

The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 11, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claims 1, 11, and 16 have each been amended to recite "the pointed tip defined by two sharp edges that form a triangular region at a front end of the weed removal tool including a flat triangular surface extending and parallel to but not beyond the height along the longitudinal axis."
The term "surface" is used by the claim contrary to the accepted meaning of a surface being a plane or curved two-dimensional locus of points (i.e. a two-dimensional space). The term is indefinite because the specification does not clearly redefine the term. Similarly, the term "flat" is used by the claim to mean "straight," while the accepted meaning is "having a horizontal surface with no curvature or tilt." Again, the term is indefinite because the specification does not clearly redefine the term.
Further, it is unclear which other part "includ[es] a flat triangular surface," and it is unclear how something is parallel to a height, when a height is a distance or point and cannot have a parallel relationship. The claims is being further examined as though the "flat triangular surface" is parallel to the longitudinal axis. For these reasons, claims 1, 11, and 16 are indefinite and rejected under 35 U.S.C. 112(b).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 10-12, 14-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Giangiulio (US 3,505,731) in view of White et al. (US D498,990) and further in view of Bartz (US 4,002,207).

With respect to claim 1, Giangiulio discloses a tool capable of removing weeds, consisting of:
a handle (22) having a longitudinal axis; and
a raked scoop (24) extending from a terminal end of the handle and situated along the longitudinal axis of the handle, the raked scoop consisting of:
an elongated curved surface (including 28) that dips below the longitudinal axis of the handle; and
a first set of rake teeth (first set of laterally extending 30; upwardly extending 30 as seen in Fig. 1) that extend laterally from a first side of the elongated curved surface and a second set of rake teeth (second set of laterally extending 30; downwardly extending 30 as seen in Fig. 1) that extend laterally from a second side of the elongated curved surface, the first set of rake teeth that extend laterally from the first side of the elongated curved surface symmetrical to the second set of rake teeth that extend laterally from the second side of the elongated curved surface (see Fig. 1), the first and second set of rake teeth substantially perpendicular to the longitudinal axis and extending upward but not beyond a height along the longitudinal axis (see Fig. 2),
wherein the elongated curved surface terminates in a pointed tip (center, longitudinally extending 30) capable of digging and picking at soil, the pointed tip defined by two sharp edges that form a triangular region at a front end of the tool including a triangular surface extending upward but not beyond the height along the longitudinal axis (see Fig. 2).

Giangiulio discloses the pointed tip extending to the height of the rake teeth. However, Giangiulio does not explicitly disclose the rake teeth extending to a height along the longitudinal axis.
White teaches a tool capable of removing weeds, comprising:
a handle having a longitudinal axis (see Figs. 1-4; rightmost portion); and
a raked scoop extending from a terminal end of the handle and situated along the longitudinal axis of the handle (see Figs. 1-6), the raked scoop comprising:
an elongated curved surface that dips below the longitudinal axis of the handle (see Figs. 1-4); and
a first set of rake teeth that extend laterally from a first side of the elongated curved surface and a second set of rake teeth that extend laterally from a second side of the elongated curved surface (see Figs. 2, 3), the first set of rake teeth that extend laterally from the first side of the elongated curved surface symmetrical to the second set of rake teeth that extend laterally from the second side of the elongated curved surface (see Figs. 2, 3), the first and second set of rake teeth extending to but not beyond a height along the longitudinal axis (see Figs. 4-6).
Giangiulio and White are analogous because they both disclose hand tools having handles, scoops, and sets of teeth. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tool of Giangiulio with the toothed means as taught by White as a simple substitution of one known element for another to obtain predictable results, and known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces wherein the variations are predictable to one of ordinary skill in the art.

Neither Giangiulio nor White explicitly discloses the two sharp edges of the pointed tip each being straight and planar with the longitudinal. Bartz teaches a weed removal tool comprising a handle (31) and a raked scoop (32), the raked scoop having an elongated curved surface which terminates in a pointed tip (at 48) adapted for digging and picking at soil, the pointed tip defined by two sharp edges (of 49, 51) that form a triangular region at a front end of the tool, and each of said two sharp edges being straight and parallel to the longitudinal axis of the tool (see Figs. 2, 4). Additionally, it is noted that Bartz teaches kitchen utensils being used as earthworking tools (see col. 1, lines 11-13).
Giangiulio, White, and Bartz are analogous because they all disclose hand tools having handles, scoops, and teeth. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the above combination with the tip means as taught by Bartz in order to effectively and efficiently facilitate removal of vegetation from all types of soil. (See Bartz, col. 1, lines 53-60.)

With respect to claim 2, White discloses the raked scoop including at least one aperture on the elongated curved surface of the raked scoop (see Figs. 1-3).

With respect to claim 4, White discloses the raked scoop including a single aperture on the elongated curved surface of the raked scoop (see Figs. 1-3).

With respect to claim 5, White discloses the single aperture on the elongated curved surface of the raked scoop is an oblong oval aperture (see Figs. 1-3).

With respect to claim 10, White discloses the handle comprising a ringed terminal end configured for hanging the device from a hanger (see Figs. 1-3).

With respect to claim 11, Giangiulio discloses a tool capable of removing weeds, consisting of:
a handle (22) having a longitudinal axis; and
a raked scoop (24) extending from a terminal end of the handle and situated along the longitudinal axis of the handle, the raked scoop consisting of:
an elongated curved surface (including 28) that dips below the longitudinal axis of the handle; and
a first set of rake teeth (first set of laterally extending 30; upwardly extending 30 as seen in Fig. 1) that extend laterally from a first side of the elongated curved surface and a second set of rake teeth (second set of laterally extending 30; downwardly extending 30 as seen in Fig. 1) that extend laterally from a second side of the elongated curved surface, the first and second set of rake teeth symmetrical to each other and substantially perpendicular to the longitudinal axis (see Fig. 1) and extending upward but not beyond a height along the longitudinal axis (see Fig. 2),
wherein the elongated curved surface terminates in a pointed tip (center, longitudinally extending 30) adapted for digging and picking at soil, the pointed tip defined by two sharp edges that form a triangular region at a front end of the weed removal tool including a triangular surface extending to upward not beyond the height along the longitudinal axis (see Fig. 2).

Giangiulio discloses the pointed tip extending to the height of the rake teeth. However, Giangiulio does not explicitly disclose the rake teeth extending to a height along the longitudinal axis. Giangiulio also does not explicitly disclose an aperture on the elongated curved surface.
White discloses a weed removal tool, comprising:
a handle having a longitudinal axis (see Figs. 1-4; rightmost portion); and
a raked scoop extending from a terminal end of the handle and situated along the longitudinal axis of the handle (see Figs. 1-6), the raked scoop comprising:
an elongated curved surface that dips below the longitudinal axis of the handle (see Fig. 4), the elongated curved surface including at least one aperture on the elongated curved surface of the raked scoop (see Figs. 1-3); and
a first set of rake teeth that extend laterally from a first side of the elongated curved surface and a second set of rake teeth that extend laterally from a second side of the elongated curved surface (see Figs. 1-6), the first and second set of rake teeth symmetrical to each other and substantially perpendicular to the longitudinal axis and extending to but not beyond a height along the longitudinal axis (see Figs. 1-6).
Giangiulio and White are analogous because they both disclose hand tools having handles, scoops, and sets of teeth. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tool of Giangiulio with the toothed means and aperture means as taught by White as a simple substitution of one known element for another to obtain predictable results, and known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces wherein the variations are predictable to one of ordinary skill in the art.

Neither Giangiulio nor White explicitly discloses the two sharp edges of the pointed tip each being straight and planar with the longitudinal axis. Bartz teaches a weed removal tool comprising a handle (31) and a raked scoop (32), the raked scoop having an elongated curved surface which terminates in a pointed tip (at 48) adapted for digging and picking at soil, the pointed tip defined by two sharp edges (of 49, 51) that form a triangular region at a front end of the tool, and each of said two sharp edges being straight and parallel to the longitudinal axis of the tool (see Figs. 2, 4).
Giangiulio, White, and Bartz are analogous because they all disclose hand tools having handles, scoops, and teeth. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the above combination with the tip means as taught by Bartz in order to effectively and efficiently facilitate removal of vegetation from all types of soil. (See Bartz, col. 1, lines 53-60.)

With respect to claim 12, White discloses the at least one aperture on the elongated curved surface of the raked scoop being an oblong oval aperture (see Figs. 1-3).

With respect to claim 14, White discloses the handle comprising a ringed terminal end configured for hanging the device from a hanger (see Figs. 1-3).

With respect to claim 15, White discloses the handle comprising a tubular shape (see Figs. 1-4).

With respect to claim 16, Giangiulio discloses a tool capable of removing weeds, consisting of:
a handle (22) having a longitudinal axis; and
a raked scoop (24) extending from a terminal end of the handle and situated along the longitudinal axis of the handle, the raked scoop consisting of:
an elongated curved surface (including 28) that dips below the longitudinal axis of the handle; and
a first set of rake teeth (first set of laterally extending 30; upwardly extending 30 as seen in Fig. 1) that extend laterally from a first side of the elongated curved surface and a second set of rake teeth (second set of laterally extending 30; downwardly extending 30 as seen in Fig. 1) that extend laterally from a second side of the elongated curved surface, the first and second set of rake teeth substantially perpendicular to the longitudinal axis and extending upward but not beyond a height along the longitudinal axis (see Fig. 2),
wherein the elongated curved surface terminates in a pointed tip (center, longitudinally extending 30) capable of digging and picking at soil, the pointed tip defined by two sharp edges that form a triangular region at a front end of the weed removal tool including a triangular surface extending upward but not beyond the height along the longitudinal axis (see Fig. 2).

Giangiulio discloses the pointed tip extending to the height of the rake teeth. However, Giangiulio does not explicitly disclose the rake teeth extending to a height along the longitudinal axis.
White discloses a tool capable of removing weeds, comprising:
a handle having a longitudinal axis (see Figs. 1-4; rightmost portion); and
a raked scoop extending from a terminal end of the handle and situated along the longitudinal axis of the handle (see Figs. 1-6), the raked scoop comprising:
an elongated curved surface that dips below the longitudinal axis of the handle (see Figs. 1-4); and
a first set of rake teeth that extend laterally from a first side of the elongated curved surface and a second set of rake teeth that extend laterally from a second side of the elongated curved surface (see Figs. 1-3), the first and second set of rake teeth substantially perpendicular to the longitudinal axis and extending to but not beyond a height along the longitudinal axis (see Figs. 1-6).
Giangiulio and White are analogous because they both disclose hand tools having handles, scoops, and sets of teeth. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tool of Giangiulio with the toothed means as taught by White as a simple substitution of one known element for another to obtain predictable results, and known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces wherein the variations are predictable to one of ordinary skill in the art.

Neither Giangiulio nor White explicitly discloses the two sharp edges of the pointed tip each being straight and planar with the longitudinal axis. Bartz teaches a weed removal tool comprising a handle (31) and a raked scoop (32), the raked scoop having an elongated curved surface which terminates in a pointed tip (at 48) adapted for digging and picking at soil, the pointed tip defined by two sharp edges (of 49, 51) that form a triangular region at a front end of the tool, and each of said two sharp edges being straight and parallel to the longitudinal axis of the tool (see Figs. 2, 4).
Giangiulio, White, and Bartz are analogous because they all disclose hand tools having handles, scoops, and teeth. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the above combination with the tip means as taught by Bartz in order to effectively and efficiently facilitate removal of vegetation from all types of soil. (See Bartz, col. 1, lines 53-60.)

With respect to claim 17, White discloses the handle comprising a ringed terminal end configured for hanging the device from a hanger (see Figs. 1-3).

With respect to claim 18, Giangiulio discloses the first set of rake teeth that extend laterally from the first side of the elongated curved surface being symmetrical to the second set of rake teeth that extend laterally from the second side of the elongated curved surface (see Fig. 1).

With respect to claim 20, White discloses the handle comprising a cylindrical handle (see Figs. 1-4).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Giangiulio in view of White in view of Bartz as applied to claim 2 above, and further in view of Grant (US 1,713,529).

Neither Giangiulio, White, nor Bartz explicitly discloses the at least one aperture comprising a plurality of apertures. Grant discloses a weed removal tool wherein an elongated curved surface of a raked scoop (a) comprises a plurality of apertures (g) in a center region of the elongated curved surface of the raked scoop.
Giangiulio, White, Bartz, and Grant are analogous because they all disclose hand tools having handles, scoops, and teeth. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the above combination with the aperture means as taught by Grant for a convenient form of sieve. (See Grant, lines 100-106.)

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Giangiulio in view of White in view of Bartz as applied to claim 16 above, and further in view of Means (US 3,110,349).

Neither Giangiulio, White, nor Bartz explicitly discloses the first set of rake teeth that extend laterally from the first side of the elongated curved surface being asymmetrical to the second set of rake teeth that extend laterally from the second side of the elongated curved surface. Means discloses a weed removal tool (embodiment of Figs. 4, 5) comprising a raked scoop (including 11) having an elongated curved surface, wherein a first set of rake teeth (of 20) that extend laterally from a first side of the elongated curved surface are asymmetrical to a second set of rake teeth (of 20) that extend laterally from a second side of the elongated curved surface (see Figs. 4, 5).
Giangiulio, White, Bartz, and Means are analogous because they all disclose hand tools having handles, scoops, and teeth. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the above combination with the asymmetrical toothed means as taught by Means in order to attain sufficient soil penetration. (See Means, col. 3, lines 34-46.)

Claims 1-5, 10-12, 14-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Grant in view of White and further in view of Bartz.

With respect to claim 1, Grant discloses a weed removal tool, consisting of:
a handle (including c, b) having a longitudinal axis; and
a raked scoop (a) extending from a terminal end of the handle and situated along the longitudinal axis of the handle, the raked scoop consisting of:
an elongated curved surface that dips below the longitudinal axis of the handle; and
a first set of rake teeth (f) that extend laterally from a first side of the elongated curved surface and a second set of rake teeth that extend laterally from a second side of the elongated curved surface (p. 1, lines 65-68), the rake teeth substantially perpendicular to the longitudinal axis,
wherein the elongated curved surface terminates in a pointed tip (at the bottom of a, as seen in Figs. 2, 3) adapted for digging and picking at soil, the pointed tip defined by two sharp edges that form a triangular region at a front end of the weed removal tool including a triangular surface (see Figs. 1-3).

Grant does not explicitly disclose the first set of rake teeth that extend laterally from the first side of the elongated curved surface being symmetrical to the second set of rake teeth that extend laterally from the second side of the elongated curved surface, and the first and second set of rake teeth extending to but not beyond a height along the longitudinal axis.
White teaches a tool capable of removing weeds, comprising:
a handle having a longitudinal axis (see Figs. 1-4; rightmost portion); and
a raked scoop extending from a terminal end of the handle and situated along the longitudinal axis of the handle (see Figs. 1-6), the raked scoop comprising:
an elongated curved surface that dips below the longitudinal axis of the handle (see Fig. 4); and
a first set of rake teeth that extend laterally from a first side of the elongated curved surface and a second set of rake teeth that extend laterally from a second side of the elongated curved surface (see Figs. 2, 3), the first set of rake teeth that extend laterally from the first side of the elongated curved surface symmetrical to the second set of rake teeth that extend laterally from the second side of the elongated curved surface (see Figs. 2, 3), the first and second set of rake teeth extending to but not beyond a height along the longitudinal axis (see Figs. 4-6).
Grant and White are analogous because they both disclose hand tools having handles, scoops, and sets of teeth. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tool of Grant with the toothed means as taught by White as a simple substitution of one known element for another to obtain predictable results, and known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces wherein the variations are predictable to one of ordinary skill in the art.

Neither Grant nor White explicitly discloses the elongated curved surface terminating in a pointed tip extending to but not beyond the height along the longitudinal axis, and they do not explicitly disclose the two sharp edges of the pointed tip each being straight and planar with the longitudinal axis. Bartz teaches a weed removal tool comprising a handle (31) and a raked scoop (32), the raked scoop having an elongated curved surface and a set of rake teeth (52) that extend laterally from a side of the elongated curved surface, the elongated curved surface terminating in a pointed tip (at 48) adapted for digging and picking at soil, the pointed tip defined by two sharp edges (of 49, 51) that form a triangular region at a front end of the tool, the triangular region extending to but not beyond the height of the rake teeth (see Figs. 4-6), and each of said two sharp edges being straight and parallel to the longitudinal axis of the tool (see Figs. 2, 4).
Grant, White, and Bartz are analogous because they all disclose hand tools having handles, scoops, and teeth. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the above combination with the tip means as taught by Bartz in order to effectively and efficiently facilitate removal of vegetation from all types of soil. (See Bartz, col. 1, lines 53-60.)

With respect to claim 2, Grant discloses the raked scoop including at least one aperture (g) on the elongated curved surface of the raked scoop.

With respect to claim 3, Grant discloses at least one aperture (g) on the elongated curved surface of the raked scoop comprising a plurality of apertures in a center region of the elongated curved surface of the raked scoop.

With respect to claim 4, Grant discloses the raked scoop including a single aperture (g) on the elongated curved surface of the raked scoop (as the claim language is open-ended and does not preclude additional apertures).

With respect to claim 5, White teaches the raked scoop including a single aperture on the elongated curved surface of the raked scoop and the single aperture on the elongated curved surface of the raked scoop being an oblong oval aperture (see Figs. 1-3).

With respect to claim 10, White teaches the handle comprising a ringed terminal end configured for hanging the device from a hanger (see Figs. 1-3).

With respect to claim 11, Grant discloses a weed removal tool, consisting of:
a handle (including c) having a longitudinal axis; and
a raked scoop (a) extending from a terminal end of the handle and situated along the longitudinal axis of the handle, the raked scoop consisting of:
an elongated curved surface that dips below the longitudinal axis of the handle, the elongated curved surface including at least one aperture (g) on the elongated curved surface of the raked scoop; and
a first set of rake teeth (f) that extend laterally from a first side of the elongated curved surface and a second set of rake teeth that extend laterally from a second side of the elongated curved surface (p. 1, lines 65-68), the rake teeth substantially perpendicular to the longitudinal axis,
wherein the elongated curved surface terminates in a pointed tip (at the bottom of a, as seen in Figs. 2, 3) adapted for digging and picking at soil, the pointed tip defined by two sharp edges that form a triangular region at a front end of the weed removal tool including a triangular surface (see Figs. 1-3).

Grant does not explicitly disclose the first and second set of rake teeth being symmetrical to each other and extending to but not beyond a height along the longitudinal axis.
White teaches a tool capable of removing weeds, comprising:
a handle having a longitudinal axis (see Figs. 1-4; rightmost portion); and
a raked scoop extending from a terminal end of the handle and situated along the longitudinal axis of the handle (see Figs. 1-6), the raked scoop comprising:
an elongated curved surface that dips below the longitudinal axis of the handle (point of one of front two teeth seen in Figs. 1-3), the elongated curved surface including at least one aperture on the elongated curved surface of the raked scoop (see Figs. 1-3); and
a first set of rake teeth that extend laterally from a first side of the elongated curved surface and a second set of rake teeth that extend laterally from a second side of the elongated curved surface (see Figs. 1-6), the first and second set of rake teeth symmetrical to each other and extending to but not beyond a height along the longitudinal axis (see Figs. 2-6).
Grant and White are analogous because they both disclose hand tools having handles, scoops, and sets of teeth. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tool of Grant with the toothed means as taught by White as a simple substitution of one known element for another to obtain predictable results, and known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces wherein the variations are predictable to one of ordinary skill in the art.

Neither Grant nor White explicitly discloses the elongated curved surface terminating in a pointed tip extending to but not beyond the height along the longitudinal axis, and they do not explicitly disclose the two sharp edges of the pointed tip each being straight and planar with the longitudinal axis. Bartz teaches a weed removal tool comprising a handle (31) and a raked scoop (32), the raked scoop having an elongated curved surface and a set of rake teeth (52) that extend laterally from a side of the elongated curved surface, the elongated curved surface terminating in a pointed tip (at 48) adapted for digging and picking at soil, the pointed tip defined by two sharp edges (of 49, 51) that form a triangular region at a front end of the tool, the triangular region extending to but not beyond the height of the rake teeth (see Figs. 4-6), and each of said two sharp edges being straight and parallel to the longitudinal axis of the tool (see Figs. 2, 4).
Grant, White, and Bartz are analogous because they all disclose hand tools having handles, scoops, and teeth. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the above combination with the tip means as taught by Bartz in order to effectively and efficiently facilitate removal of vegetation from all types of soil. (See Bartz, col. 1, lines 53-60.)

With respect to claim 12, White teaches the at least one aperture on the elongated curved surface of the raked scoop being an oblong oval aperture (see Figs. 1-3).

With respect to claim 14, White teaches the handle comprising a ringed terminal end configured for hanging the device from a hanger (see Figs. 1-3).

With respect to claim 15, Grant discloses the handle (including c) comprising a tubular shape.

With respect to claim 16, Grant discloses a weed removal tool, consisting of:
a handle (including c) having a longitudinal axis; and
a raked scoop (a) extending from a terminal end of the handle and situated along the longitudinal axis of the handle, the raked scoop consisting of:
an elongated curved surface that dips below the longitudinal axis of the handle; and
a first set of rake teeth (f) that extend laterally from a first side of the elongated curved surface and a second set of rake teeth that extend laterally from a second side of the elongated curved surface (p. 1, lines 65-68), the rake teeth substantially perpendicular to the longitudinal axis,
wherein the elongated curved surface terminates in a pointed tip (at the bottom of a, as seen in Figs. 2, 3) adapted for digging and picking at soil, the pointed tip defined by two sharp edges that form a triangular region at a front end of the weed removal tool including a triangular surface (see Figs. 1-3).

Grant does not explicitly disclose the first and second set of rake teeth extending to but not beyond a height along the longitudinal axis.
White teaches a tool capable of removing weeds, comprising:
a handle having a longitudinal axis (see Figs. 1-4; rightmost portion); and
a raked scoop extending from a terminal end of the handle and situated along the longitudinal axis of the handle (see Figs. 1-6), the raked scoop comprising:
an elongated curved surface including an aperture on the elongated curved surface of the raked scoop (see Figs. 1-3);
a first set of rake teeth that extend laterally from a first side of the elongated curved surface and a second set of rake teeth that extend laterally from a second side of the elongated curved surface (see Figs. 1-6), the first and second set of rake teeth extending to but not beyond a height along the longitudinal axis (see Figs. 4-6).
Grant and White are analogous because they both disclose hand tools having handles, scoops, and sets of teeth. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tool of Grant with the toothed means as taught by White as a simple substitution of one known element for another to obtain predictable results, and known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces wherein the variations are predictable to one of ordinary skill in the art.

Neither Grant nor White explicitly discloses the elongated curved surface terminating in a pointed tip extending to but not beyond the height along the longitudinal axis, and they do not explicitly disclose the two sharp edges of the pointed tip each being straight and planar with the longitudinal axis. Bartz teaches a weed removal tool comprising a handle (31) and a raked scoop (32), the raked scoop having an elongated curved surface and a set of rake teeth (52) that extend laterally from a side of the elongated curved surface, the elongated curved surface terminating in a pointed tip (at 48) adapted for digging and picking at soil, the pointed tip defined by two sharp edges (of 49, 51) that form a triangular region at a front end of the tool, the triangular region extending to but not beyond the height of the rake teeth (see Figs. 4-6), and each of said two sharp edges being straight and parallel to the longitudinal axis of the tool (see Figs. 2, 4).
Grant, White, and Bartz are analogous because they all disclose hand tools having handles, scoops, and teeth. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the above combination with the tip means as taught by Bartz in order to effectively and efficiently facilitate removal of vegetation from all types of soil. (See Bartz, col. 1, lines 53-60.)

With respect to claim 17, White teaches the handle comprising a ringed terminal end configured for hanging the device from a hanger (see Figs. 1-3).

With respect to claim 18, White teaches the first set of rake teeth that extend laterally from the first side of the elongated curved surface being symmetrical to the second set of rake teeth that extend laterally from the second side of the elongated curved surface (see Figs. 1-6).

With respect to claim 20, Grant discloses the handle (including c) comprising a cylindrical handle.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Grant in view of White in view of Bartz as applied to claim 16 above, and further in view of Means.

Neither Grant, White, nor Bartz explicitly discloses the first set of rake teeth that extend laterally from the first side of the elongated curved surface being asymmetrical to the second set of rake teeth that extend laterally from the second side of the elongated curved surface. Means discloses a weed removal tool (embodiment of Figs. 4, 5) comprising a raked scoop (including 11) having an elongated curved surface, wherein a first set of rake teeth (of 20) that extend laterally from a first side of the elongated curved surface are asymmetrical to a second set of rake teeth (of 20) that extend laterally from a second side of the elongated curved surface (see Figs. 4, 5).
Grant, White, Bartz, and Means are analogous because they all disclose hand tools having handles, scoops, and teeth. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the above combination with the asymmetrical toothed means as taught by Means in order to attain sufficient soil penetration. (See Means, col. 3, lines 34-46.)


Response to Arguments
Applicant's arguments filed 9/16/2021 have been fully considered but they are not persuasive. Applicant's argument against White confuses language from the previous Office Action that was used in discussion of Giangiulio. (See Remarks of 9/16/2021, labeled pp. 8-9; and see Final Rejection of 6/16/2021, labeled pp. 3-4.) Additionally, it is noted that prior art rejections are not necessarily written to match the claim language word-for-word, nor are rejections required to be.
Further, Applicant's amended language raises §112 issues as set forth above. The claims were examined as best could be understood. Correspondingly, Applicant's other arguments have been considered but are moot in view of the new ground(s) of rejection.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joel F. Mitchell whose telephone number is (571)272-7689. The examiner can normally be reached on 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571)272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        





/JFM/9/30/21